 

THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SHARES OF COMMON STOCK
(THE “OFFERING”), IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS
(AS DEFINED HEREIN) PURSUANT TO REGULATION S PROMULGATED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).

 

THE SHARES THAT ARE SUBJECT TO THIS SUBSCRIPTION AGREEMENT IN RELIANCE ON
REGULATION S (THE “SUBSCRIPTION AGREEMENT”) HAVE NOT BEEN REGISTERED UNDER THE
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE ACT.

 

TECHCARE CORP.

(A Delaware corporation)

 

SUBSCRIPTION AGREEMENT

DATED: June 28, 2018 (the “Effective Date”)

 

1. The Offering

 

1.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth in this Subscription Agreement, Ran Tuttnauer Family
Ltd. (Israeli Co. No. 515738342), of 28 Radak St. Jerusalem 9218608, Israel (the
“Investor”) hereby agrees to subscribe for and purchase 645,995 shares of common
stock, par value $0.0001 (the “Initial Shares”) offered by TechCare Corp., a
Delaware corporation with offices located at 1140 Avenue of the Americas, New
York, NY 10036 (the “Company”), at a purchase price per share of US$ 0.387 (the
“Share Purchase Price”), for an aggregate consideration of US$250,000 (the
“Subscription Proceeds”), as of the date hereof, all pursuant to the terms and
conditions set forth in this Subscription Agreement.

 

1.2 In addition, on the basis of the representations and warranties and subject
to the terms and conditions set forth in this Subscription Agreement, the
Investor shall be entitled, but not obligated, until the twelve month
anniversary of the date hereof, to subscribe for, and purchase, 416,667
additional Shares of TechCare Corp. (the “Additional Shares” and together with
the Initial Shares, the “Shares”) at a purchase price of $0.60, for an aggregate
consideration of US$250,000 (the “Additional Subscription Proceeds”), all
pursuant to the terms and conditions set forth in this Subscription Agreement.

 

1.3 The undersigned Investor understands that this Offering by the Company is
being made only to persons/institutions who are not U.S. Persons, as defined in
Rule 902 of Regulation S promulgated by the United States Securities and
Exchange Commission (“SEC”) under the Securities Act of 1933, as amended (the
“Act”) and that the Company will not offer Shares nor accept subscriptions from
any person and/or entity that is not a U.S. Person as defined in Rule 902 of
Regulation S.

 

1.4 On the basis of the representations and warranties of the Investor and
subject to the terms and conditions set forth herein, the Company, by its
execution and delivery of the counter-signed copy of this Subscription
Agreement, hereby irrevocably agrees to accept the subscription and sell to the
undersigned the Shares subscribed for herein.

 

1.5 Subject to the terms hereof, this Subscription Agreement will be effective
upon receipt by the Company of the Subscription Proceeds.

 

1.6 Within seven (7) days of from the receipt of the Subscription Proceeds or
the Additional Subscription Proceeds by the Company, as applicable, the Company
shall deliver to the Investor book entry confirmation representing the number of
Shares purchased by the Investor. The Shares shall be registered on the books of
the Company as follows: Ran Tuttnauer Family Ltd. (Israeli Co. No. 515738342),
of 28 Radak St. Jerusalem 9218608, Israel.

 

2. Payment of Subscription Proceeds and Additional Subscription Proceeds

 

The Investor understands that the Subscription Proceeds and Additional
Subscription Proceeds, as applicable, are payable to the Company by electronic
wire transfer pursuant to the Company’s wiring instructions to be provided
thereto.

 

1

 

 

3. Documents/Deliveries Required from the Investor

 

3.1 The Investor understands and agrees that as a condition to the Company’s
acceptance of this subscription, the undersigned will complete, sign and return
to the Company an executed copy of this Subscription Agreement together with any
and all attachments hereto.

 

3.2 The Investor will complete, sign and return to the Company as soon as
possible, on request by the Company, any other documents, questionnaires,
notices and undertakings as may be reasonably required by regulatory authorities
and applicable law.

 

3.3 The Investor will pay/deliver the Subscription Proceeds and the Additional
Subscription Proceeds, as applicable, to the Company, as provided in Section 2
above subject to the Company’s execution and acceptance of this Subscription
Agreement.

 

4. Acknowledgements of Investor

 

4.1 The Investor acknowledges and agrees that:

 

(i) the Shares being offered have not been registered under the Act, or under
any state securities or “blue sky” laws of any state of the United States, and,
unless so registered, the Shares may neither be offered nor sold in the United
States or, directly or indirectly, to U.S. Persons, as that term is defined in
Rule 902 of Regulation S under the Act, except in accordance with the provisions
of Regulation S, pursuant to an effective registration statement under the Act,
or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Act;

 

(ii) the Investor acknowledges that the Company has not undertaken, and will
have no obligation, to register the under the Act;

 

(iii) the decision to execute this Subscription Agreement has not been based
upon any oral or written representation as to fact or otherwise made by or on
behalf of the Company, and such decision is based entirely upon a review of
information (the receipt of which is hereby acknowledged) which has been filed
by the Company with the SEC under the Securities Exchange Act of 1934
(collectively, the “Exchange act Reports”);

 

(iv) no securities commission or similar regulatory authority has reviewed or
passed on the merits of an investment in the Shares;

 

(v) there is no government or other insurance covering any investment in the
Shares;

 

(vi) there are risks associated with an investment in the Shares, as more fully
described in certain information forming part of the Exchange Act Reports;

 

(vii) the Investor has had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the Offering and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

 

(viii) the books and records of the Company were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
Investor during reasonable business hours at its principal place of business,
and all documents, records and books in connection with the distribution of the
Shares hereunder have been made available for inspection by the Investor, the
Investor’s attorney and/or advisor(s), if any;

 

(ix) there is no guarantee that the Shares will be listed on any stock exchange
or automated dealer quotation system and no representation has been made to the
Investor that the Shares will be listed on any stock exchange or automated
dealer quotation system;

 

(x) the Shares are assignable only with the prior written consent of the
Company, which consent will not be unreasonably denied, provided that any such
transfer is made in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the Act or pursuant to an available
exemption from the registration requirements of the Act; and

 

(xi) this Subscription Agreement is not enforceable by the Investor unless it
has been accepted by the Company.

 

2

 

 

5. Representations, Warranties and Covenants of the Investor

 

5.1 The Investor hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall be true and
correct as of the date hereof and as of the subscription date of the Additional
Shares, and will survive the execution and delivery of this Subscription
Agreement) that:

 

(i) the Investor has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Investor is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Investor;

 

(ii) entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the corporate documents of, the Investor
or of any agreement, written or oral, to which the Investor may be a party or by
which the Investor is or may be bound;

 

(iii) the Investor has duly executed and delivered this Subscription Agreement
and it constitutes a valid and binding agreement of the Investor enforceable
against the Investor;

 

(iv) the Investor is not a U.S. Person;

 

(v) the Investor is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S.

Person;

 

(vi) the Investor is resident of the jurisdiction set out under the heading
“Name and Address of Investor” on the signature page of this Subscription
Agreement;

 

(vii) the Investor is and will be outside the United States when receiving and
executing this Subscription Agreement and is acquiring the Shares as principal
for the Investor’s own account (except for the circumstances outlined in
paragraph 5.1), for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Shares;

 

(ix) the Investor is acquiring the Shares for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Shares in the United States
or to U.S. Persons;

 

(x) the Investor is not an underwriter of, or dealer in, the Shares of the
Company, nor is the Investor participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Shares;

 

(xi) the Investor:

 

(a) is able to fend for itself in connection with the Offering; and

 

(b) has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Company’s
Shares offered hereby; and

 

(c) has the ability to bear the economic risks of its prospective investment and
can afford the complete loss of such investment;

 

(xii) if the Investor is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Investor has sole investment discretion with respect
to each such account and it has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account, and
the investor accounts, if any, for which the Investor acts as a fiduciary or
agent satisfy the definition of an “Accredited Investor”, as the term is defined
in Rule 501 of Regulation D under the Act;

 

(xiii) the Investor acknowledges that the Investor has not acquired the Shares
as a result of, and will not itself engage in, any “directed selling efforts”
(as defined in Regulation S under the Act) in the United States in respect of
any of the Shares which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Shares, provided,
however, that the Investor may sell or otherwise dispose of any of the Shares
pursuant to an effective registration statement under the Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;

 

(xiv) the Investor acknowledges that:

 

(a) he has not received nor is he aware of any advertisement of any of the
Shares;

 

3

 

 

(b) no person has made to the Investor any written or oral representations that
any person will resell or repurchase any of the Shares; and

 

(c) no person will refund the purchase price of any of the Shares.

 

6. Conditions Precedent.

 

The undertaking of the Investor shall be subject to and contingent upon the
following:

 

6.1 Prior to the Effective Date, the Company shall have secured all permits,
consents and authorizations that shall be necessary or required lawfully to
consummate this Subscription Agreement and to issue Shares in accordance with
the terms of this Subscription Agreement. The Company has all requisite
corporate power to own and operate its property and assets, to perform all its
obligations under all agreements and instruments to which it is a party or by
which it is bound, and to carry on the business of the Company as presently
conducted and as proposed to be conducted. The Company is in compliance with all
applicable laws, including all laws pertaining to it as a public company. All
issued and outstanding shares of the Company have been duly authorized, and are
validly issued and outstanding and fully paid and non-assessable. The Shares,
when issued in accordance with this Subscription Agreement, will be duly
authorized, validly issued, fully paid, non-assessable, and free of any
preemptive rights, and will have the rights, preferences, privileges, and
restrictions set forth in the Certificate of Incorporation of the Company, and
will be issued free and clear of any liens, claims, encumbrances or third party
rights of any kind and duly registered in the name of the Investor in the
Company’s register of members.

 

6.2 The Company has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Investor enforceable against
the Investor.

 

6.3 The acquisition of and subscription for the Shares by the Investor as
contemplated in this Subscription Agreement complies with or is exempt from the
applicable securities legislation of the jurisdiction of residence of the
Investor.

 

7. Acknowledgement and Waiver

 

The Investor has acknowledged that the decision to subscribe for and purchase
the Shares was solely made on the basis of publicly available information
contained in the Exchange Act Reports. The Investor hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Investor might be entitled in connection
with the distribution of any of the Shares.

 

8. Restrictive Legend on Subject Securities

 

8.1 The Investor hereby acknowledges that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, certificates or book entry forms evidencing the Shares will
bear a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THE SHARES HAVE BEEN OFFERED IN AN OFFSHORE
TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”).

 

NONE OF THE SHARES HAVE BEEN REGISTERED UNDER THE ACT, OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S UNDER THE ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SHARES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE ACT.

 

8.2 The Investor hereby acknowledges and agrees to the Company making a notation
on its records in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

 

4

 

 

9. Costs

 

The Investor acknowledges and agrees that all costs and expenses incurred by the
Investor (including any fees and disbursements of any counsel or other
professional retained by the Investor) relating to the purchase of the Shares
will be borne by the Investor.

 

10. Governing Law

 

This Subscription Agreement is governed by the laws of the State of New York.
The Investor, in his personal or corporate capacity and, if applicable, on
behalf of each beneficial purchaser for whom it is acting, irrevocably agrees to
the jurisdiction of the courts of the State of New York.

 

11. Survival

 

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, will survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Investor pursuant hereto.

 

12. Assignment

 

This Subscription Agreement is transferable or assignable only with the prior
written consent of the Company, which consent will not be unreasonably denied.

 

13. Severability

 

The invalidity or unenforceability of any particular provision of this
Subscription Agreement will not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

 

14. Entire Agreement

 

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

 

15. Notices

 

All notices here under will be in writing and will be deemed to have been duly
given if mailed or transmitted by any standard form of telecommunication.
Notices to the Investor will be directed to the address on the Investor’s
signature page and notices to the Company will be directed to it at the address
first set forth above unless another address will be provided to the Investor by
the Company in writing.

 

16. Counterparts and Electronic Means

 

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, will constitute an original and all of
which together will constitute one instrument. Delivery of an executed copy of
this Subscription Agreement by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy will be deemed
to be execution and delivery of this Subscription Agreement as of the date
hereinafter set forth.

 

IN WITNESS WHEREOF the Investor has duly executed this Subscription Agreement as
of the date of acceptance by the Company.

 

Ran Tuttnauer Family Ltd.

(Name of Investor)

   [ex10-4_001.jpg]      

28 Radak St. Jerusalem 9218608, Israel

(Address of Investor)

 

 

5

 

 

ACCEPTANCE

 

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by TechCare Corp.

 

DATED this 28th day of June, 2018.

 

TechCare Corp.

 

/s/: Zvi Yemini   Name: Zvi Yemini   Title: Chairman  

 

6

 

